UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7384


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BARRY ALAN JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:11-cr-02156-TLW-1)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry Alan Johnson, Appellant Pro Se.      William E. Day, II,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Barry Alan Johnson appeals from the district court’s orders

granting    his   motion   for    modification      of    sentence,    18   U.S.C.

§ 3582(c)(2) (2012), and denying his motion for reconsideration.

We   have   reviewed    the     record    and   find     no    reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      United     States     v.     Johnson,   No.       4:11-cr-02156-TLW-1

(D.S.C. July 31, 2015; Aug. 19, 2015). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                          2